Citation Nr: 1500582	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ankle strain.

2.  Entitlement to service connection for residuals of in-service wisdom teeth extraction, for compensation purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, denied service connection for right ankle strain and for status post surgery, chronic facial edema.  Later that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only as to the issues currently on appeal later in June 2012.

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although he originally sought service connection for status post surgery, chronic right facial edema, the Veteran expanded the scope of this claim to include service connection for TMJ and neurological condition during the April 2013 hearing.  See Hearing Transcript, p. 8.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has recharacterized the issue of service connection as noted on the first page of this decision.  

The Board also notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of a April 2013 Hearing Transcript and VA treatment records dated from November 2011 to February 2012, considered in the June 2012 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that a remand is needed in order to afford the Veteran another examination to determine the nature and etiology of the residuals of his in-service wisdom teeth extraction.  In January 2012, the Veteran underwent VA examination wherein the examiner found that he had no signs or symptoms of facial edema and largely directed the majority of the report to assessment of seborrheic dermatitis, for which the Veteran was later granted service condition.  

However, at the April 2013 hearing, the Veteran testified that he has had facial edema since his wisdom teeth were extracted in service, that such edema has not changed, and that it results in difficulty swallowing and talking.  See Hearing Transcript, p. 3-4.  Service treatment records also show that subsequent to at least one of the dental treatments he received, which included wisdom teeth extraction and sequestrectomy (i.e., removal of bone fragments), the Veteran developed facial edema and a subperiosteal abscess.  Additionally, the Veteran alleged that he has experienced numbness and tingling on the side of his face by his jaw and that he has developed a temporomandibular joint disorder (TMJ), which is manifested by jaw tightening upon closing and jaw popping, as a result of the wisdom teeth extraction.  See Hearing Transcript, p. 8; February 2012 Supplemental Claim.  Because the January 2012 VA examination report does not adequately address any of the Veteran's contentions concerning his alleged wisdom teeth removal residuals, remand is warranted to afford him another examination.  See  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, the Veteran has not been provided with any notice concerning how to substantiate his claims for service connection.  Therefore, remand is needed to provide the Veteran with proper notice of such as required by the Veterans Claims Assistance Act of 2000 (VCAA), to include requirements pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, while on remand, the Veteran's updated VA treatment records should be obtained to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran proper VCAA notice informing him of the evidence necessary to substantiate his claims for service connection.  Also provide notice for issues as delineated in Dingess v. Nicholson, 19 Vet. App. 473 (2006), e.g., as to potential service connection downstream issues such as disability rating and effective date.  Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claims.  Undertake any indicated development.

2.  Obtain and associate with the claims file all relevant VA treatment records dating from February 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA examination to determine the current nature and etiology of his residuals of in-service wisdom teeth extraction.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should answer the following questions:

(A) Does the Veteran have a current disability, including chronic facial edema, any neurological condition affecting his jaw or face, or TMJ?  In so answering, the examiner should consider and address, if appropriate, the Veteran's allegations that he has facial edema which does not resolve, he experiences tingling and numbness in his jaw, and his jaw pops and tightens when it closes.  See Hearing Transcript, p. 3-4, 8-9.

(B) With respect to each such diagnosed disability, based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during or is otherwise related to the Veteran's military service.  

The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

